Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 1 of 15 PageID 395



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



LAWREN FREEMAN,                                     Civil Action No. 6:17-cv-00938-GAP-GJK

       Plaintiff,

v.

SMARTPAY LEASING, LLC,

       Defendant.


               DEFENDANT SMARTPAY LEASING, LLC’S ANSWER
                       AND AFFIRMATIVE DEFENSES TO
            PLAINTIFF’S AMENDED COMPLAINT AND COUNTERCLAIM

       Defendant SMARTPAY LEASING, LLC (“Smartpay”) states as follows for its Answer

and Affirmative Defenses to Plaintiff’s Amended Complaint:

       1.      Smartpay denies the allegations in Paragraph 1 of the Amended Complaint and

demands strict proof thereof.

                                      INTRODUCTION

       2.      Smartpay denies the allegations in Paragraph 2 of the Amended Complaint and

demands strict proof thereof.

       3.      Smartpay states that the citations in Paragraph 3 speak for themselves. To the

extent the allegations contained in Paragraph 3 of the Amended Complaint purport to state a

legal conclusion that cannot be admitted or denied as a matter of fact, they are denied. Smartpay

denies the remaining allegations in Paragraph 3 of the Amended Complaint.

       4.      Smartpay states that the referenced document speaks for itself. To the extent the

allegations contained in Paragraph 4 of the Amended Complaint purport to state a legal


                                                1
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 2 of 15 PageID 396



conclusion that cannot be admitted or denied as a matter of fact, they are denied. Smartpay

denies the remaining allegations in Paragraph 4 of the Amended Complaint.

       5.      Smartpay states that the TCPA speaks for itself. To the extent the allegations

contained in Paragraph 5 of the Amended Complaint purport to state a legal conclusion that

cannot be admitted or denied as a matter of fact, they are denied. Smartpay denies the remaining

allegations in Paragraph 5 of the Amended Complaint.

       6.      Smartpay states that the statute and case cited in Paragraph 6 of the Amended

Complaint speak for themselves. To the extent the allegations contained in Paragraph 6 of the

Amended Complaint purport to state a legal conclusion that cannot be admitted or denied as a

matter of fact, they are denied. Smartpay denies the remaining allegations in Paragraph 6 of the

Amended Complaint.

       7.      Smartpay states that the cited document speaks for itself. To the extent the

allegations contained in Paragraph 7 of the Amended Complaint purport to state a legal

conclusion that cannot be admitted or denied as a matter of fact, they are denied. Smartpay

denies the remaining allegations in Paragraph 7 of the Amended Complaint.

       8.      Smartpay states that any alleged FCC findings speak for themselves. To the extent

the allegations contained in Paragraph 8 of the Amended Complaint purport to state a legal

conclusion that cannot be admitted or denied as a matter of fact, they are denied. Smartpay

denies the remaining allegations in Paragraph 8 of the Amended Complaint.

       9.      Smartpay denies the allegations in Paragraph 9 of the Amended Complaint and

demands strict proof thereof.




                                               2
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 3 of 15 PageID 397



                                  JURISDICTION AND VENUE

        10.     Smartpay admits Paragraph 10 of Plaintiff’s Amended Complaint for

jurisdictional and venue purposes only. Smartpay denies that Plaintiff’s Amended Complaint

states a claim upon which relief can be granted or that Plaintiff is entitled to any relief.

        11.     Smartpay admits the allegations in Paragraph 11 of the Amended Complaint for

venue purposes only. Smartpay denies that Plaintiff’s Amended Complaint states a claim upon

which relief can be granted or that Plaintiff is entitled to any relief.

                                   FACTUAL ALLEGATIONS1

        11.     Smartpay admits the allegations in Paragraph 11 of the Amended Complaint.

        12.     Smartpay lacks sufficient knowledge to admit or deny the allegations in

Paragraph 12 of the Amended Complaint regarding Plaintiff’s citizenship; therefore, Smartpay

denies the allegations.

        13.     Smartpay lacks sufficient knowledge to admit or deny the allegations in

Paragraph 13 of the Amended Complaint regarding Plaintiff’s residency; therefore, Smartpay

denies the allegations.

        14.     To the extent the allegations contained in Paragraph 14 of the Amended

Complaint purport to state a legal conclusion that cannot be admitted or denied as a matter of

fact, they are denied. Smartpay denies the remaining allegations in Paragraph 14 of the Amended

Complaint.

        15.     To the extent the allegations contained in Paragraph 15 of the Amended

Complaint purport to state a legal conclusion that cannot be admitted or denied as a matter of




1
 Smartpay continues to number its Answer in accordance with Plaintiff’s mis-numbering for
consistency.

                                                    3
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 4 of 15 PageID 398



fact, they are denied. Smartpay denies the remaining allegations in Paragraph 15 of the Amended

Complaint.

       16.     To the extent the allegations contained in Paragraph 16 of the Amended

Complaint purport to state a legal conclusion that cannot be admitted or denied as a matter of

fact, they are denied. Smartpay denies the remaining allegations in Paragraph 16 of the Amended

Complaint.

       17.     Smartpay admits the allegations in Paragraph 17 of the Amended Complaint.

       18.     Smartpay admits the allegations in Paragraph 18 of the Amended Complaint.

       19.     Smartpay denies the allegations in Paragraph 19 of the Amended Complaint and

demands strict proof thereof.

       20.     To the extent the allegations contained in Paragraph 20 of the Amended

Complaint purport to state a legal conclusion that cannot be admitted or denied as a matter of

fact, they are denied. Smartpay denies the remaining allegations in Paragraph 20 of the Amended

Complaint.

       21.     Smartpay admits the allegations in Paragraph 21 of the Amended Complaint and

demands strict proof thereof.

       22.     Smartpay lacks sufficient knowledge to admit or deny the allegations in

Paragraph 22 of the Amended Complaint; therefore, Smartpay denies the allegations.

       23.     Smartpay admits the allegations in Paragraph 23 of the Amended Complaint.

       24.     Smartpay denies the allegations in Paragraph 24 of the Amended Complaint and

demands strict proof thereof.

       25.     Smartpay denies the allegations in Paragraph 25 of the Amended Complaint and

demands strict proof thereof.



                                               4
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 5 of 15 PageID 399



       26.     Smartpay denies the allegations in Paragraph 26 of the Amended Complaint and

demands strict proof thereof.

       27.     Smartpay denies the allegations in Paragraph 27 of the Amended Complaint and

demands strict proof thereof.

       28.     Smartpay denies the allegations in Paragraph 28 of the Amended Complaint and

demands strict proof thereof.

       29.     Smartpay denies the allegations in Paragraph 29 of the Amended Complaint and

demands strict proof thereof.

       30.     Smartpay admits the allegations in Paragraph 30 of the Amended Complaint.

       31.     Smartpay denies the allegations in Paragraph 31 of the Amended Complaint and

demands strict proof thereof.

       32.     Smartpay denies the allegations in Paragraph 32 of the Amended Complaint and

demands strict proof thereof.

       33.     Smartpay denies the allegations in Paragraph 33 of the Amended Complaint and

demands strict proof thereof.

       34.     Smartpay denies the allegations in Paragraph 34 of the Amended Complaint and

demands strict proof thereof.

       35.     Smartpay denies the allegations in Paragraph 35 of the Amended Complaint and

demands strict proof thereof.

       36.     Smartpay admits the allegations in Paragraph 36 of the Amended Complaint.

       37.     Smartpay denies the allegations in Paragraph 37 of the Amended Complaint and

demands strict proof thereof.




                                              5
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 6 of 15 PageID 400



       38.     Smartpay denies the allegations in Paragraph 38 of the Amended Complaint and

demands strict proof thereof.

       39.     Smartpay denies the allegations in Paragraph 39 of the Amended Complaint and

demands strict proof thereof.

       40.     Smartpay denies the allegations in Paragraph 40 of the Amended Complaint and

demands strict proof thereof.

       41.     Smartpay denies the allegations in Paragraph 41 of the Amended Complaint and

demands strict proof thereof.

       42.     Smartpay denies the allegations in Paragraph 42 of the Amended Complaint and

demands strict proof thereof.

       43.     Smartpay denies the allegations in Paragraph 43 of the Amended Complaint and

demands strict proof thereof.

       44.     Smartpay denies the allegations in Paragraph 44 of the Amended Complaint and

demands strict proof thereof.

       45.     Smartpay denies the allegations in Paragraph 45 of the Amended Complaint and

demands strict proof thereof.

       46.     Smartpay denies the allegations in Paragraph 46 of the Amended Complaint and

demands strict proof thereof.

       47.     Smartpay denies the allegations in Paragraph 47 of the Amended Complaint and

demands strict proof thereof.

       48.     Smartpay denies the allegations in Paragraph 48 of the Amended Complaint and

demands strict proof thereof.




                                             6
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 7 of 15 PageID 401



       49.     Smartpay denies the allegations in Paragraph 49 of the Amended Complaint and

demands strict proof thereof.

       50.     Smartpay denies the allegations in Paragraph 50 of the Amended Complaint and

demands strict proof thereof.

       51.     Smartpay denies the allegations in Paragraph 51 of the Amended Complaint and

demands strict proof thereof.

       52.     Smartpay denies the allegations in Paragraph 52 of the Amended Complaint and

demands strict proof thereof.

       53.     Smartpay denies the allegations in Paragraph 53 of the Amended Complaint and

demands strict proof thereof.

       54.     Smartpay denies the allegations in Paragraph 54 of the Amended Complaint and

demands strict proof thereof.

       55.     Smartpay denies the allegations in Paragraph 55 of the Amended Complaint and

demands strict proof thereof.

       56.     Smartpay denies the allegations in Paragraph 56 of the Amended Complaint and

demands strict proof thereof.

       57.     Smartpay denies the allegations in Paragraph 57 of the Amended Complaint and

demands strict proof thereof.

                                         COUNT I

       58.     Smartpay incorporates by reference its responses to paragraphs 1 through 57 of

the Amended Complaint.

       59.     Smartpay denies the allegations in Paragraph 59 of the Amended Complaint and

demands strict proof thereof.



                                              7
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 8 of 15 PageID 402



        60.     Smartpay denies the allegations in Paragraph 60 of the Amended Complaint and

demands strict proof thereof.

        Smartpay denies the allegations contained in the Plaintiff’s “wherefore” clause, and

denies that Plaintiff is entitled to a trial by jury or to any relief against Smartpay.

        Smartpay denies each and every allegation of Count I not specifically admitted to herein.

                                              COUNT II

        61.     Smartpay incorporates by reference its responses to paragraphs 1 through 57 of

the Amended Complaint.

        62.     Smartpay admits the allegations in Paragraph 62 of the Amended Complaint.

        63.     Smartpay denies the allegations in Paragraph 63 of the Amended Complaint and

demands strict proof thereof.

        64.     Smartpay denies the allegations in Paragraph 64 of the Amended Complaint and

demands strict proof thereof.

        65.     Smartpay denies the allegations in Paragraph 65 of the Amended Complaint and

demands strict proof thereof.

        66.     Smartpay denies the allegations in Paragraph 66 of the Amended Complaint and

demands strict proof thereof.

        Smartpay denies the allegations contained in the Plaintiff’s “wherefore” clause, and

denies that Plaintiff is entitled to a trial by jury or to any relief against Smartpay.

        Smartpay denies each and every allegation of Count II not specifically admitted to herein.

                                             COUNT III

        67.     Smartpay incorporates by reference its responses to paragraphs 1 through 57 of

the Amended Complaint.



                                                    8
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 9 of 15 PageID 403



          68.    To the extent the allegations contained in Paragraph 68 of the Amended

Complaint purport to state a legal conclusion that cannot be admitted or denied as a matter of

fact, they are denied. Smartpay denies the remaining allegations in Paragraph 68 of the Amended

Complaint.

          69.    Smartpay denies the allegations in Paragraph 69 of the Amended Complaint and

demands strict proof thereof.

          70.    Smartpay denies the allegations in Paragraph 70 of the Amended Complaint and

demands strict proof thereof.

          71.    Smartpay denies the allegations in Paragraph 71 of the Amended Complaint and

demands strict proof thereof.

          Smartpay denies the allegations contained in the Plaintiff’s “wherefore” clause, and

denies that Plaintiff is entitled to a trial by jury or to any relief against Smartpay.

          Smartpay denies each and every allegation of Count III not specifically admitted to

herein.

                                   AFFIRMATIVE DEFENSES

          Smartpay reserves the right to amend its Affirmative Defenses to allege further defenses

that it may have against Plaintiff as additional defenses become apparent throughout the course

of this litigation. Notwithstanding the foregoing and without waiving its right to assert additional

defenses, Smartpay alleges the following Affirmative Defenses.

          1.     Plaintiff’s claims fail, in whole or in part, because Plaintiff granted her prior

express consent to make the alleged telephone calls to her cellular phone.




                                                    9
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 10 of 15 PageID 404



         2.        Plaintiff’s claims fail, in whole or in part, because the parties had an established

 business relationship in which Plaintiff consented to the receipt of the alleged telephone calls to

 her cellular phone.

         3.        Smartpay asserts the defense of unclean hands.               Freeman breached the

 Agreement. Any alleged telephone calls from Smartpay to Freeman were made for the sole

 purpose of collecting an outstanding debt due to Smartpay.

         4.        Smartpay states that it does not use automatic/predictive dialing technology.

         5.        If any violations of federal or state law occurred, which Smartpay denies, those

 violations were not intentional but instead resulted from a bona fide error notwithstanding

 maintenance procedures reasonably adopted to avoid such error.

         6.        At all times, Smartpay acted in good faith and without malice or intent to injury

 Plaintiff or to violate federal or state law.

         7.        Count III of Plaintiff’s claims fails, in whole or in part because Smartpay is not a

 debt collector.

         8.        Plaintiff’s claims fail, in whole or in part, because Plaintiff has failed to allege any

 injury in fact.

         9.        Plaintiff’s claim is barred, in whole or in part, because no action or alleged failure

 to act on the part of Smartpay proximately caused any actual or other damages.

         10.       Smartpay denies that Plaintiff is entitled to damages of the nature, type, and

 amount sought in the Complaint, or any relief whatsoever against Smartpay.

         WHEREFORE, having fully answered, Defendant SMARTPAY LEASING, LLC,

 respectfully requests that this Court:

         (a)       dismiss the Amended Complaint with prejudice;



                                                      10
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 11 of 15 PageID 405



          (b)    award Smartpay its reasonable attorneys’ fees and costs in connection with this

 matter; and

          (c)    grant Smartpay such other and further relief as the Court finds appropriate and

 just.

                                         COUNTERCLAIM

          Defendant/Counterclaim Plaintiff SMARTPAY LEASING , LLC (“Smartpay”), by and

 through undersigned counsel, hereby sues Plaintiff/Counterclaim Defendant LAWREN

 FREEMAN (“Freeman”) and as causes of action alleges:

                                 JURISDICTION AND VENUE

     1. Smartpay is a Delaware corporation with its principle place of business located in

          Cleveland, Ohio.

     2. Lawren Freeman a/k/a Lawren Broussard (“Freeman”) is a natural person, sui juris, and

 resident of Seminole County, Florida.

     3. This is an action for damages that do not exceed $5,000.00 exclusive of interest,

 attorneys’ fees and costs.

     4. Venue is proper in Seminole County because the parties have agreed to section 20 of the

 Agreement which states that any arbitration will be conducted in the county where Freeman

 lives.

     5. All conditions precedent to the filing of this action have occurred, are deemed waived,

 excused, or are otherwise satisfied.

     6. The Lease-Purchase Agreement (the “Agreement”) under which this action is brought

 provides, among other things, that the parties agree to resolve any claim or dispute through a

 binding arbitration.



                                                11
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 12 of 15 PageID 406



                                    GENERAL ALLEGATIONS

       7. On or about February 3, 2015, Smartpay and Freeman entered into a Lease-Purchase

 Agreement (the “Agreement”) whereby in exchange for payment, Freeman would rent property

 as specifically set forth in the Agreement. A true and correct copy of the Agreement is attached

 hereto as Exhibit “A”.

       8. Pursuant to the Agreement, Freeman rented a Samsung Galaxy S5 (the “Property”).

 [Agreement, ¶ 1].

       9. Freeman agreed to pay $132.91 as an Initial Payment. [Agreement, ¶ 2].

       10. Freeman then agreed to pay $156.56 each month for eight (8) consecutive months in

 exchange for use of the Property. [Agreement, ¶ 4].

       11. Failure to make a timely payment constitutes a breach of the Agreement. [Agreement, ¶

 3].

       12. Upon a breach by Freeman, Smartpay has the right to immediate possession of the

 property. [Agreement, ¶ 13].

       13. Freeman failed to make agreed upon payments.

                                COUNT I: BREACH OF CONTRACT

       14. Smartpay re-alleges and incorporates by reference the allegations of Paragraphs 1 – 13.

       15. Freeman failed to make payment pursuant to the Agreement and has thereby breached the

 terms of the Agreement.

       16. Freeman has failed to return the Property or to make arrangements for Smartpay to take

 possession of it.

       17. Smartpay has fully performed under the Agreement.

       18. As a result of Freeman’s breach, Smartpay has suffered damages.



                                                   12
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 13 of 15 PageID 407



     19. Smartpay has engaged the law firm of Bryan Cave Leighton Paisner LLP to represent it

 and has agreed to pay said firm a reasonable fee for its services and is entitled to recover its fees

 pursuant to the Agreement between the parties.

         WHEREFORE, Smartpay requests this Court enter judgment against Freeman for

 damages, charges, interest, attorneys’ fees and costs and such further relief as the Court may

 deem just and proper.

                                COUNT II: UNJUST ENRICHMENT

     20. Smartpay re-alleges and incorporates by reference the allegations of Paragraphs 1 – 13.

     21. If Smartpay does not prevail on its legal remedies such as its claim for breach of contract,

 Smartpay lacks an adequate remedy at law.

     22. Smartpay delivered the Property to Freeman and has therefore conferred a benefit on

 Freeman.

     23. Freeman knew or should have known that she was required to either pay for or return the

 property to Smartpay.

     24. Freeman failed to pay for the Property delivered by Smartpay and has also failed to return

 the Property to Smartpay.

     25. Freeman accepted and retains the conferred benefit.

     26. It would be inequitable for Freeman to maintain possession of the Property without

 paying for it.

         WHEREFORE, Smartpay requests this Court enter judgment against Freeman for

 damages and for the reasonable value of the property, interest at the legal rate, costs, attorneys’

 fees and such further relief as the Court may deem just and proper.




                                                  13
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 14 of 15 PageID 408



 Dated this 21st day of June, 2019.

                                      BRYAN CAVE LEIGHTON PAISNER LLP
                                      Counsel for Defendant
                                      200 S. Biscayne Blvd., Ste. 400
                                      Miami, Florida 33131
                                      Phone: (786) 322-7500
                                      Fax: (786) 322-7501
                                      Email: zina.gabsi@bclplaw.com

                                      By: ___/s/ Zina Gabsi_____
                                             Zina Gabsi
                                             Florida Bar No. 73789




                                        14
Case 6:17-cv-00938-GAP-GJK Document 42 Filed 06/21/19 Page 15 of 15 PageID 409



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION



 LAWREN FREEMAN,                                Civil Action No. 6:17-cv-00938-GAP-GJK

        Plaintiff,

 v.

 SMARTPAY LEASING, LLC,

        Defendant.


                               CERTIFICATE OF SERVICE

        This is to certify that the foregoing ANSWER, AFFIRMATIVE DEFENSES AND
 COUNTERCLAIM has been filed via the Courts CM/ECF system, and served by e-mail on the
 following counsel of record:

                                      Amanda J. Allen
                               William “Billy” Peerce Howard
                           THE CONSUMER PROTECTION FIRM
                                   210-A MacDill Avenue
                                     Tampa, FL 33609
                          Amanda@TheConsumerProtectionFirm.com
                          Shenia@TheConsumerProtectionFirm.com

 This 21st day of June, 2019

                                          /s/ Zina Gabsi
                                         Zina Gabsi
                                         Florida Bar No. 073789
                                         BRYAN CAVE LEIGHTON PAISNER LLP
                                         200 South Biscayne Blvd., Ste 400
                                         Miami, FL 33131
                                         Tel: (786) 322-7500
                                         Email: zina.gabsi@bclplaw.com
                                         Counsel for Defendant SmartPay Leasing, Inc.




                                           15
